 1
 2
 3
 4
 5
 6
 7
                                UNITED STATES DISTRICT COURT
 8
                                       DISTRICT OF NEVADA
 9
10
     JANICE JACOBSEN,                                      Case No.: 2:17-cv-01000-MMD-NJK
11
            Plaintiff(s),                                                  Order
12
     v.                                                             [Docket Nos. 53, 55]
13
     21ST CENTURY CENTENNIAL
14   INSURANCE COMPANY,
15          Defendant(s).
16         Pending before the Court are motions to withdraw attorneys Jennifer Peterson and William
17 Killip, and to replace them with attorneys Rachel Solow and Christian Morris. Docket Nos. 53,
18 55. Defendant filed a limited opposition to the extent this substitution may cause delay. Docket
19 No. 57. Because the request to change attorneys did not include therein a request to extend trial
20 or any other deadlines, the filing of those requests constitutes an express acceptance of all current
21 dates. See Local Rule IA 11-6(c). Accordingly, the Court does not find grounds to deny the
22 requests and they are hereby GRANTED.
23         IT IS SO ORDERED.
24         Dated: February 27, 2019
25                                                               ______________________________
                                                                 Nancy J. Koppe
26                                                               United States Magistrate Judge
27
28

                                                     1
